



Exhibit 10.15




EXECUTION VERSION
FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
THIS FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT (this
“Fifth Amendment”), is dated as of December 10, 2018 and is among American
Airlines, Inc., a Delaware corporation (the “Borrower”), American Airlines Group
Inc., a Delaware corporation (the “Parent” or the “Guarantor”), the Consenting
Revolving Lenders (as defined below) party hereto, HSBC Bank USA, N.A. (“HSBC”),
MUFG Union Bank, N.A. (“MUFG”) and BOKF, NA dba Bank of Texas (“BoT” and
together with HSBC and MUFG, collectively, the “New Revolving Lenders”) and
Deutsche Bank AG New York Branch, as administrative agent (in such capacity, the
“Administrative Agent”) and as an issuing lender (in such capacity, an “Issuing
Lender”). Unless otherwise indicated, all capitalized terms used herein and not
otherwise defined shall have the respective meanings provided to such terms in
the Credit Agreement as defined below.
W I T N E S S E T H:
WHEREAS, the Borrower, the Guarantor, the lenders from time to time party
thereto, the Administrative Agent and certain other parties thereto are parties
to that certain Amended and Restated Credit and Guaranty Agreement, dated as of
May 21, 2015 (as amended by that First Amendment to Amended and Restated Credit
and Guaranty Agreement, dated October 26, 2015, as further amended by that
Second Amendment to Amended and Restated Credit and Guaranty Agreement, dated
March 14, 2017, as further amended by that Third Amendment to Amended and
Restated Credit and Guaranty Agreement dated August 21, 2017, as further amended
by that certain Fourth Amendment to Amended and Restated Credit and Guaranty
Agreement, dated as of May 15, 2018 and as further amended and restated,
supplemented or otherwise modified, but not including the Fifth Amendment
Effective Date as defined below, the “Credit Agreement”);
WHEREAS, pursuant to Section 2.28(b) of the Credit Agreement, the Borrower may
make a Revolver Extension Offer to all Revolving Lenders holding Revolving
Commitments under the Credit Agreement to extend the maturity date of each such
Revolving Lender’s Revolving Commitment;
WHEREAS, the Borrower hereby (i) requests that each Revolving Lender that is a
party to the Credit Agreement immediately prior to the Fifth Amendment Effective
Date (each, an “Existing Revolving Lender”) extend the maturity of such Existing
Revolving Lender’s Revolving Commitment pursuant to, and in accordance with the
terms of, Section 2.28(b), (c), (d) and (e) of the Credit Agreement and this
Fifth Amendment (with such request constituting a Revolver Extension Offer for
purposes of the Credit Agreement) and requests that the Administrative Agent
waive any applicable notice period otherwise required thereby and (ii) specifies
as the Minimum Extension Condition for such Revolving Extension Offer that all
such Revolving Commitments be subject to the Revolving Extension contemplated
hereby;


1
 
 
 




--------------------------------------------------------------------------------




WHEREAS, the undersigned Existing Revolving Lenders (the “Consenting Revolving
Lenders” and together with the New Revolving Lenders, the “Extending Revolving
Lenders”) are willing to extend the maturity date of their respective Revolving
Commitments (the “Extended Revolving Commitments”), subject to and on the terms
and conditions set forth herein and in Section 2.28(b), (c), (d) and (e) of the
Credit Agreement;
WHEREAS, the undersigned Consenting Revolving Lenders, New Revolving Lenders and
the Borrower desire to reallocate the Revolving Commitments (the “Reallocation”)
and that each Revolving Lender will hold such Revolving Commitment as is set out
opposite its name on Schedule 1;
WHEREAS, the Borrower, the Administrative Agent, the undersigned Existing
Revolving Lenders and New Revolving Lenders wish to amend the Credit Agreement
to provide for certain other modifications to the Credit Agreement, in each
case, on the terms and subject to the conditions set forth herein;
WHEREAS, pursuant to Section 2.28(b) of the Credit Agreement, any Existing
Revolving Lender who is not a Consenting Lender (each, a “Non-Consenting
Revolving Lender”) shall continue to have Revolving Credit Commitments (the
“Non-Extended Revolver Commitments”); and
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION ONE - Reallocation of Revolving Commitments. On the Fifth Amendment
Effective Date, the Borrower, the Existing Revolving Lenders and the New
Revolving Lenders agree that (1) there shall be an automatic termination of the
total Revolving Commitments in excess of $1,000,000,000; (2) the Total Revolving
Commitments shall be $1,000,000,000, consisting of $985,600,000 of Extended
Revolver Commitments and $14,400,000 of Non-Extended Revolver Commitments and
(3) each New Revolving Lender shall become a Revolving Lender under the Credit
Agreement (as amended hereby).
SECTION TWO - Extension of Revolving Facility. On the Fifth Amendment Effective
Date (immediately after giving effect to the Reallocation contemplated in
Section One), the Borrower, each Extending Revolving Lender and each
Non-Consenting Revolving Lender agrees the Credit Agreement is modified as
follows:
(a)    Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in appropriate alphabetical order:
““Fifth Amendment” means the Fifth Amendment to this Credit Agreement, dated as
of December 10, 2018 among the Borrower, Deutsche Bank AG New York Branch, as
administrative agent and as an issuing lender and the Lenders party thereto.”


2
 
 
 




--------------------------------------------------------------------------------




““Fifth Amendment Effective Date” shall have the meaning provided in the Fifth
Amendment.”;
““Fifth Amendment Extended Revolving Commitments” means the Revolving
Commitments of each Fifth Amendment Extending Revolving Lender.”
““Fifth Amendment Extending Revolving Lender” shall mean each Revolving Lender
(including the Fifth Amendment New Revolving Lenders) that has provided a
signature page on or prior to December 10, 2018 voting in favor of accepting the
Fifth Amendment Extension Offer and extending the Revolving Facility Maturity
Date as set forth in the Fifth Amendment.”
““Fifth Amendment Extension Offer” means the Extension Offer made pursuant to
the Fifth Amendment.”
““Fifth Amendment Non-Extended Revolving Commitments” means the Revolving
Commitments of each Fifth Amendment Non-Extending Revolving Lender.”
““Fifth Amendment Non-Extending Revolving Lender” shall mean each Revolving
Lender other than the Fifth Amendment Extending Revolving Lenders.”
““Fifth Amendment New Revolving Lenders” shall mean each New Revolving Lender
(as defined in the Fifth Amendment).”
(b)    The definition of “Applicable Margin” appearing in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:
“Applicable Margin” shall mean the rate per annum determined pursuant to the
following:
Class of Loans
Applicable Margin
Eurodollar Loans
Applicable Margin
ABR Loans
Term Loans outstanding prior to the Fourth Amendment Effective Date
2.00%
1.00%
2018 Replacement Term Loans
From and after Fourth Amendment Effective Date: 1.75%
From and after the Fourth Amendment Effective Date: 0.75%
Revolving Loans in respect of Fifth Amendment Extended Revolving Commitments
2.00%
1.00%
Revolving Loans in respect of Fifth Amendment Non-Extended Revolving Commitments
2.25%
1.25%





3
 
 
 




--------------------------------------------------------------------------------




(c)    The definition of “Commitment Fee Rate” appearing in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:
““Commitment Fee Rate” shall mean (x) in respect of Fifth Amendment Extended
Revolving Commitments, 0.625% per annum and (y) in respect of Fifth Amendment
Non-Extended Revolving Commitments, 0.75% per annum.”.
(d)    The definition of “LIBO Rate” appearing in Section 1.01 of the Credit
Agreement is hereby amended by adding “and Revolving Loans in respect of Fifth
Amendment Extended Revolving Commitments” after “solely in respect of the 2017
Replacement Term Loans” where it is used therein.
(e)    The definition of “Revolving Facility Maturity Date” appearing in Section
1.01 of the Credit Agreement is hereby amended and restated in its entirety as
follows:
““Revolving Facility Maturity Date” shall mean, (a) with respect to Fifth
Amendment Extended Revolving Commitments, that have not been extended pursuant
to Section 2.28(b), but including Revolving Commitments extended or made
available pursuant to the Fifth Amendment, October 13, 2023, (b) with respect to
Fifth Amendment Non-Extended Revolving Commitments that have not been extended
pursuant to Section 2.28(b), October 13, 2022 and (c) with respect to Extended
Revolving Commitments extended after the Fifth Amendment Effective Date, the
final maturity date therefor as specified in the applicable Extension Offer
accepted by the respective Revolving Lender or Revolving Lenders.”;
(f)    The definition of “Revolving Commitment” is hereby amended by deleting
the last sentence of said definition in its entirety and inserting in lieu
thereof the following new sentence:
“The aggregate amount of the Total Revolving Commitments as of the Fifth
Amendment Effective Date is $1,000,000,000, consisting of $985,600,000 of
Extended Revolver Commitments and $14,400,000 of Fifth Amendment Non-Extended
Revolver Commitments.;
(g)    Section 2.09 of the Credit Agreement is hereby amended by inserting the
following sentence at the end of the paragraph:
“Notwithstanding any provision to the contrary set forth in this Agreement, the
Revolving Lenders agree that in the event the Administrative Agent determines,
pursuant to and in accordance with this Section 2.09, that reasonable means do
not exist for ascertaining the applicable LIBO Rate and the Administrative Agent
and the Borrower mutually determine that the syndicated loan market has broadly
accepted a replacement standard for the LIBO Rate, then the Administrative Agent
and Borrower may, without the consent of any Revolving Lender and solely with
respect to the Revolving Loans, amend this Agreement to adopt such new broadly
accepted market standard and to make such other changes as shall be necessary or


4
 
 
 




--------------------------------------------------------------------------------




appropriate in the good faith determination of the Administrative Agent and the
Borrower in order to implement such new market standard herein and in the other
Loan Documents.”;
(h)    Section 2.20(a) of the Credit Agreement is here by amended and restated
in its entirety as follows:
“The Borrower shall pay to the Administrative Agent for the accounts of the
Revolving Lenders a commitment fee (the “Commitment Fee”) for the period
commencing on the Closing Date to the Revolving Facility Termination Date with
respect to the applicable Revolving Commitments or the earlier date of
termination of the applicable Revolving Commitment, computed (on the basis of
the actual number of days elapsed over a year of 360 days) at the Commitment Fee
Rate on the average daily Unused Total Revolving Commitment. Such Commitment
Fee, to the extent then accrued, shall be payable quarterly in arrears
(a) following the Revolver Availability Date on the last Business Day of each
March, June, September and December, (b) on the Revolving Facility Termination
Date with respect to the applicable Revolving Commitments and (c) as provided in
Section 2.11, upon any reduction or termination in whole or in part of the Total
Revolving Commitment (provided that such fee will be prorated based on the
Commitment Fee set forth in the Fifth Amendment for the fiscal quarter in which
the Fifth Amendment Effective Date occurs).”; and
(i)    The following shall be added as a new Section 2.29 to the Credit
Agreement:
“Section 2.29    Fifth Amendment Non-Extending Revolving Lenders
If any LC Exposure of any Fifth Amendment Non-Extending Revolving Lender exists
on the Revolving Facility Maturity Date applicable to the Fifth Amendment
Non-Extended Revolving Commitments of such Fifth Amendment Non-Extending
Revolving Lender then:
(i) the LC Exposure of such Fifth Amendment Non-Extending Revolving Lender will,
upon at least two (2) Business Days prior notice to the Borrower and the other
Revolving Lenders by the Administrative Agent, and subject in any event to the
limitation in the first proviso below, automatically be reallocated (effective
on the day specified in such notice) among the Fifth Amendment Extending
Revolving Lenders pro rata in accordance with their respective Revolving
Commitments; provided that (A) the Revolving Extensions of Credit of each such
Revolving Lender may not in any event exceed the Revolving Commitment of such
Revolving Lender as in effect at the time of such reallocation and (B) at the
time of such reallocation, no Event of Default pursuant to Section 7.01(b), (f)
or (g) has occurred and is continuing; and
(ii) to the extent that any portion (the “Unreallocated Portion”) of the Fifth
Amendment Non-Extending Revolving Lender’s LC Exposure cannot be so


5
 
 
 




--------------------------------------------------------------------------------




reallocated, whether by reason of the first proviso in clause (i) above or
otherwise, the Borrower will, not later than three (3) Business Days after
demand by the Administrative Agent, (A) Cash Collateralize the obligations of
the Borrower to the Issuing Lenders in respect of such LC Exposure in an amount
at least equal to the aggregate amount of the Unreallocated Portion of such LC
Exposure or (B) make other arrangements reasonably satisfactory to the
Administrative Agent and the Issuing Lenders to protect them against non-payment
by such Fifth Amendment Non-Extending Revolving Lender.”
(j)    “Annex A” of the Credit Agreement is hereby amended and restated in its
entirety in the form attached hereto as Schedule 1.
Notwithstanding anything in this Fifth Amendment or the Credit Agreement to the
contrary, the Administrative Agent hereby waives the minimum notice required by
Section 2.28(e) of the Credit Agreement in connection with the Revolver
Extension to be effected pursuant to this Fifth Amendment.
SECTION THREE - Titles and Roles. The parties hereto agree that, as of the Fifth
Amendment Effective Date (as defined below) and in connection with the Fifth
Amendment:
(a)    each of Deutsche Bank Securities Inc. (“DBSI”), Barclays Bank PLC
(“Barclays”), Citigroup Global Markets Inc. (“Citi”), Credit Suisse Securities
(USA) LLC (“CS Securities”), Goldman Sachs Lending Partners LLC (“GSLP”),
Industrial and Commercial Bank of China Limited, New York Branch (“ICBC”),
JPMorgan Chase Bank, N.A. (“JPMCB”), Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“ML”), Morgan Stanley Senior Funding, Inc. (“MS”), Sumitomo Mitsui
Banking Corporation (“SMBC”), BNP Paribas Securities Corp. (“BNP Securities”),
Credit Agricole Corporate and Investment Bank (“CA-CIB”), HSBC, MUFG, Standard
Chartered Bank (“SCB”), U.S. Bank National Association (“US Bank”), and BoT
shall be designated as, and perform the roles associated with, a joint lead
arranger and bookrunner;
(b)    each of DBSI, Barclays, Citi, CS Securities, GSLP, ICBC, JPMCB, Bank of
America, N.A., MS and SMBC shall be designated as, and perform the roles
associated with, a syndication agent; and
(c)    each of BNP Securities, CA-CIB, HSBC, MUFG, SCB, US Bank, and BoT shall
be designated as, and perform the roles associated with, a documentation agent.
SECTION FOUR - Conditions to Effectiveness. The provisions of Sections One and
Two of this Fifth Amendment shall become effective on the date (the “Fifth
Amendment Effective Date”) when each of the following conditions specified below
shall have been satisfied:
(a)    the Borrower, the Guarantor, the Administrative Agent, each Issuing
Lender, each Consenting Revolving Lender and each New Revolving Lender shall
have signed a counterpart hereof (whether the same or different counterparts)
and shall have delivered the same to Milbank, Tweed, Hadley & McCloy LLP, 28
Liberty Street, New York, NY 10005, attention: Zara Shirazi;


6
 
 
 




--------------------------------------------------------------------------------




(b)    all reasonable invoiced out-of-pocket expenses incurred by the Extending
Revolving Lenders and the Administrative Agent pursuant to Section 10.04 of the
Credit Agreement (including the reasonable and documented fees other than the
Commitment Fee, charges and disbursements of counsel) and all accrued and unpaid
fees, owing and payable (including any fees agreed to in connection with this
Fifth Amendment) shall have been paid to the extent invoiced at least two (2)
Business Days prior to the Fifth Amendment Effective Date (or such shorter
period as may be agreed by the Borrower);
(c)    the Borrower shall have paid (or caused to be paid), for the account of
each Extending Revolving Lender, a one time, non-refundable fee equal to the
amount set forth in that certain Extending Revolving Lenders’ fee letter, among
the Extending Revolving Lenders and the Borrower, dated as of the Fifth
Amendment Effective Date;
(d)    the Administrative Agent shall have received a customary written opinion
of Latham & Watkins LLP, special counsel for Parent, the Borrower and each other
Guarantor addressed to the Administrative Agent and the Revolving Lenders party
hereto, and dated the Fifth Amendment Effective Date;
(e)    the Borrower shall have paid to the Administrative Agent (for the account
of the Existing Revolving Lenders) all fees and interest accrued pursuant to
Sections 2.07, 2.15, 2.16 and 2.21 of the Credit Agreement in respect of the
Revolving Facility to, and including, the Fifth Amendment Effective Date,
whether or not then due and payable under the terms of the Credit Agreement;
(f)    the condition to the Revolving Extension effected pursuant to this Fifth
Amendment set forth in Section 2.28(b)(i) and Section 2.28(c) of the Credit
Agreement shall have been satisfied;
(g)    the Administrative Agent shall have received a certificate of the
Secretary or Assistant Secretary (or similar Responsible Officer), dated the
Fifth Amendment Effective Date (i) certifying as to the incumbency and specimen
signature of each Responsible Officer of the Borrower and the Guarantor
executing this Fifth Amendment or any other document delivered by it in
connection herewith (such certificate to contain a certification of another
Responsible Officer of that entity as to the incumbency and signature of the
Responsible Officer signing the certificate referred to in this clause (g)),
(ii) attaching each constitutional document of each Loan Party or certifying
that each constitutional document of each Loan Party previously delivered to the
Administrative Agent has not been amended, supplemented, rescinded or otherwise
modified and remains in full force and effect as of the date hereof, (iii)
attaching resolutions of each Loan Party approving the transactions contemplated
by the Fifth Amendment and (iv) attaching a certificate of good standing for the
Borrower and the Guarantor of the state of such entity’s incorporation or
formation, dated as of a recent date, as to the good standing of that entity (to
the extent available in the applicable jurisdiction);
(h)    the Administrative Agent shall have received evidence that the Sixth
Amendment to that certain Amended and Restated Credit and Guaranty Agreement,
dated as of April 20, 2015 between, inter alios, the Borrower and Citibank N.A.
as administrative agent and


7
 
 
 




--------------------------------------------------------------------------------




that the Fourth Amendment to that certain Credit and Guaranty Agreement, dated
as of April 29, 2016, between, inter alios, the Borrower and Barclays Bank PLC
as administrative agent have, or will contemporaneously with the Fifth Amendment
Effective Date, become effective; and
(i)    the Administrative Agent shall have received an Officer’s Certificate
certifying (A) the truth in all material respects of the representations and
warranties set forth in the Credit Agreement and the other Loan Documents (other
than representations and warranties set forth in Sections 3.05(b), 3.06, 3.09(a)
and 3.19 of the Credit Agreement) as though made on the date hereof, or, in the
case of any such representation and warranty that relates to a specified date,
as though made as of such date; provided, that any representation or warranty
that is qualified by materiality (it being understood that any representation or
warranty that excludes circumstances that would not result in a “Material
Adverse Change” or “Material Adverse Effect” shall not be considered (for
purposes of this proviso) to be qualified by materiality) shall be true and
correct in all respects as of the applicable date; and provided, further, that
for purposes of this clause (i), the representations and warranties contained in
(i) Section 3.04(a) of the Credit Agreement shall be deemed to refer to Parent’s
Annual Report on Form 10-K for 2017 filed with the SEC (as amended) and all
Quarterly Reports on Form 10-Q or Current Reports on Form 8-K that have been
filed since December 31, 2017 by Parent with the SEC (as amended) and (ii)
Section 3.05(a) of the Credit Agreement shall be deemed to refer to the audited
consolidated financial statements of Parent and its Subsidiaries for the fiscal
year ended December 31, 2017, included in Parent’s Annual Report on Form 10-K
for 2017 filed with the SEC (as amended) and the unaudited consolidated
financial statements of Parent and its Subsidiaries for the fiscal quarters
ended March 31, 2018, June 30, 2018 and September 30, 2018, and (B) as to the
absence of any event occurring and continuing, or resulting from this Fifth
Amendment on, the Fifth Amendment Effective Date, that constitutes a Default or
Event of Default.
SECTION FIVE - No Default; Representations and Warranties. In order to induce
the Extending Revolving Lenders and the Administrative Agent to enter into this
Fifth Amendment, the Borrower represents and warrants to each of the Extending
Revolving Lenders and the Administrative Agent that, on and as of the date
hereof after giving effect to this Fifth Amendment, (i) no Default or Event of
Default has occurred and is continuing or would result from giving effect to
this Fifth Amendment and (ii) the representations and warranties contained in
the Credit Agreement and the other Loan Documents (other than representations
and warranties set forth in Sections 3.05(b), 3.06, 3.09(a) and 3.19 of the
Credit Agreement) are true and correct in all material respects on and as of the
date hereof with the same effect as if made on and as of the date hereof or, in
the case of any representations and warranties that expressly relate to an
earlier date, as though made as of such date; provided, that any representation
or warranty that is qualified by materiality (it being understood that any
representation or warranty that excludes circumstances that would not result in
a “Material Adverse Change” or “Material Adverse Effect” shall not be considered
(for purposes of this proviso) to be qualified by materiality) shall be true and
correct in all respects as of the applicable date; and provided, further, that
for purposes of this Section Five, the representations and warranties contained
in (i) Section 3.04(a) of the Credit Agreement shall be deemed to refer to
Parent’s Annual Report on Form 10-K for 2017 filed with the SEC (as amended) and
all Quarterly Reports on Form 10-Q or Current Reports on Form 8-K that have been
filed since December 31, 2017 by Parent with the SEC (as amended) and (ii)
Section 3.05(a) of the Credit


8
 
 
 




--------------------------------------------------------------------------------




Agreement shall be deemed to refer to the audited consolidated financial
statements of Parent and its Subsidiaries for the fiscal year ended December 31,
2017, included in Parent’s Annual Report on Form 10-K for 2017 filed with the
SEC (as amended) and the unaudited consolidated financial statements of Parent
and its Subsidiaries for the fiscal quarters ended March 31, 2018, June 30, 2018
and September 30, 2018.
SECTION SIX - Confirmation. The Borrower and each Guarantor hereby confirm that
all of their obligations under the Credit Agreement (as amended hereby) are and
shall continue to be, in full force and effect. The parties hereto (i) confirm
and agree that the term “Obligations” and “Guaranteed Obligations” as used in
the Credit Agreement and the other Loan Documents, shall include, without
limitation, all obligations of the Borrower with respect to the Revolving
Commitments (as extended pursuant to this Fifth Amendment) and all obligations
of the Guarantors with respect of the guarantee of such obligations,
respectively, and (ii) reaffirm the grant of Liens on the Collateral to secure
the Obligations (as extended and increased pursuant to this Fifth Amendment)
pursuant to the Collateral Documents.
SECTION SEVEN - Reference to and Effect on the Credit Agreement. On and after
the Fifth Amendment Effective Date, each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended by this Fifth Amendment. The Credit Agreement and each of the other Loan
Documents, as specifically amended by this Fifth Amendment, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed. This Fifth Amendment shall be deemed to be a “Loan Document” for
all purposes of the Credit Agreement (as amended hereby) and the other Loan
Documents. The execution, delivery and effectiveness of this Fifth Amendment
shall not, except as expressly provided herein, operate as an amendment or
waiver of any right, power or remedy of any Lender or any Agent under any of the
Loan Documents, nor constitute an amendment or waiver of any provision of any of
the Loan Documents.
SECTION EIGHT - Execution in Counterparts. This Fifth Amendment may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Fifth Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns. Delivery of an executed counterpart of a signature page of this
Fifth Amendment by facsimile or electronic .pdf copy shall be effective as
delivery of a manually executed counterpart of this Fifth Amendment.
SECTION NINE - Governing Law. THIS FIFTH AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS FIFTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION TEN - Miscellaneous.    (a) The provisions set forth in Sections 10.03,
10.04, 10.05(b)-(d), 10.09, 10.10, 10.11, 10.13, 10.15, 10.16 and 10.17 of the
Credit Agreement are hereby incorporated mutatis mutandis herein by reference
thereto as fully and to the same extent as if set forth herein.


9
 
 
 




--------------------------------------------------------------------------------




(b)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the effective date of this Fifth Amendment, the Borrower and the
Administrative Agent shall treat (and the Lenders party hereto hereby authorize
the Administrative Agent to treat) the Revolving Facility as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).


[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]


10
 
 
 




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed and delivered as of the day and year first above written.
AMERICAN AIRLINES, INC., as the Borrower
By: /s/ Thomas T. Weir    
    Name: Thomas T. Weir
    Title: Vice President and Treasurer
AMERICAN AIRLINES GROUP INC., as Parent and Guarantor
By: /s/ Thomas T. Weir    
    Name: Thomas T. Weir
    Title: Vice President and Treasurer
   




Fifth Amendment to Amended and Restated Credit and Guaranty Agreement (South
America)


--------------------------------------------------------------------------------




DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent
By:     /s/ Marguerite Sutton    
Name: Marguerite Sutton
Title: Vice President
By:     /s/ Maria Guinchard    
Name: Maria Guinchard
Title: Vice President








Fifth Amendment to Amended and Restated Credit and Guaranty Agreement (South
America)


--------------------------------------------------------------------------------





Schedule 1
Annex A
Lenders and Commitments
Name of Bank
Fifth Amendment Extended Revolving Commitment
Fifth Amendment Non-Extended Revolving Commitment
LC Commitment
Deutsche Bank AG New York Branch
[*CTR]
[*CTR]
$100,000,000
Bank of America, N.A.
[*CTR]
[*CTR]
 
Barclays Bank PLC
[*CTR]
[*CTR]
 
Citibank N.A.
[*CTR]
[*CTR]
 
Credit Suisse AG, Cayman Islands Branch
[*CTR]
[*CTR]
 
Goldman Sachs Bank USA
[*CTR]
[*CTR]
 
Goldman Sachs Lending Partners LLC
[*CTR]
[*CTR]
 
Industrial and Commercial Bank of China Limited, New York Branch
[*CTR]
[*CTR]
 
JPMorgan Chase Bank, N.A.
[*CTR]
[*CTR]
 
Morgan Stanley Bank, N.A.
[*CTR]
[*CTR]
 
Morgan Stanley Senior Funding, Inc.
[*CTR]
[*CTR]
 
Sumitomo Mitsui Banking Corporation
[*CTR]
[*CTR]
 
BNP Paribas
[*CTR]
[*CTR]
 
Credit Agricole Corporate and Investment Bank
[*CTR]
[*CTR]
 
HSBC Bank USA, N.A.
[*CTR]
[*CTR]
 
MUFG Union Bank, N.A.
[*CTR]
[*CTR]
 
Standard Chartered Bank
[*CTR]
[*CTR]
 
U.S. Bank National Association
[*CTR]
[*CTR]
 
BOKF, NA dba Bank of Texas
[*CTR]
[*CTR]
 
Texas Capital Bank, N.A.
[*CTR]
[*CTR]
 
Total:
$985,600,000
$14,400,000
$100,000,000











[*CTR]=[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

